DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teaney (USP 5171930).
Regarding Claim 1, Teaney discloses an apparatus, comprising:
a flexible neck band 10 having an adjustable length, comprising:
a modulation sub-assembly 15 disposed within the flexible neck band; 
an amplifier 20;
an integrated power supply (not numbered, inherent in the use of electronic circuits) wherein the at least one modulation sub-assembly, the amplifier, and the integrated power supply are to be connected as a circuit (Fig. 2).
Teaney does not explicitly teach that the amplifier is disposed within a third interior region of the flexible neck band, or that the power supply is at a fourth region of the flexible neck band.

in re Larson), and so as to make the Teaney teachings more portable as is known in the art to be desirable. 
Regarding Claim 2, Teaney discloses a digital-analog-converter 28 (inherent in converting from MIDI format to sound) and a receiver (EGG-MIDI Converter) device (Figs. 1,2).
Regarding Claim 3, Teaney discloses a memory device (“computer code interpreter” claim 4).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837